Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Species A in the reply filed on 6/15/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites “carrier bar system” at the end of the claim. This limitations lacks proper antecedent basis. For the purpose of examination, it is assumed that “carrier bar system” refers to the entire claimed system as a whole.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1, 3, 7, 9, 13, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anton (US 6,752,302 B2).
	Regarding claims 1, 7, and 13, Figure 13 of Anton shows a receiver unit (605/610); transitional carrier bar (635); and cargo carrier bar (630) as claimed.
	Regarding claims 3, 9, and 15, Figure 13 of Anton shows a standardized peg system (625) as so broadly claimed.
7.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biondo (US 5,593,076 A).
	Regarding claims 1, 7, and 13, Biondo discloses a receiver unit (32/28); transitional carrier bar (30/40); and cargo carrier bar (42) as claimed.
	Regarding claims 2, 8, and 14, Biondo discloses a support structure (“reinforcing bars 56 located inside the car trunk” in col. 3 lines 30-31).
	Regarding claims 3, 9, and 15, Biondo shows a standardized peg system (38) as so broadly claimed.
	Regarding claims 4, 10, and 16, Biondo discloses a cradle system (100) as claimed.
	Regarding claims 5, 11, and 17, Biondo discloses a lock and key system (80/84) as broadly claimed. Bolt (80) is a “key” fitted into hole (84) for the purpose of locking the transitional carrier bar (30/40) within the receiver (32/38).
	Regarding claims 6, 12, and 18, Biondo discloses a “storage pod” as so broadly claimed (see car trunk, Figure 1).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,290,132 and claims 1-18 of U.S. Patent No. 9,713,989. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structure is also recited in the patented claims.
12.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,077,005 in view of Biondo (US 5,593,076 A). The patented claims recite a receiver unit, a transitional carrier bar as claimed, a cargo carrier bar as claimed, a support structure as claimed, a storage pod as claimed, and a lock and key system as claimed. The patented claims fail to recite a standardized peg system. Biondo teaches that it was already known in the art for a carrier rack like that of the patented claims to include a standardized peg system (38) as so broadly claimed for mounting to the rear of a vehicle. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have used pegs like those of Biondo to attach the rack of the patented claims to the rear of the vehicle as here is no inventive step in simply choosing between known mounting means.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/12/22